Exhibit 10.1 EXECUTION ASSIGNMENT AND AMENDMENT NO. 6TO MASTER REPURCHASE AGREEMENT AND ASSIGNMENT AND AMENDMENT NO. 4 TO PRICING LETTER Assignment and Amendment No. 6 to Master Repurchase Agreement and Assignment and Amendment No. 4 to Pricing Letter, dated October 20, 2016 (this “Amendment”) among RAIT CRE CONDUIT II, LLC (the “Seller”), UBS REAL ESTATE SECURITIES INC. (“Assignor”), UBS AG, by and through its branch office at 1285 Avenue of the Americas, New York, New York (“Assignee” and “UBS 1285”) and RAIT FINANCIAL TRUST (the “Guarantor”). WITNESSETH Assignor, Seller and Guarantor are parties to that certain (a) Master Repurchase Agreement, dated as of January 24, 2014 (as amended by Amendment No. 1, dated as of March 17, 2014, Amendment No. 2, dated as of March 27, 2014, Amendment No. 3, dated as of September 28, 2015, Amendment No. 4, dated as of November 13, 2015 and Amendment No. 5, dated as of December 23, 2015, the “Existing Repurchase Agreement”, and as further amended by this Amendment, the “Repurchase Agreement”) and (b) Pricing Letter, dated as of January 24, 2014 (as amended by Amendment No. 1, dated as of March 27, 2014, Amendment No. 2, dated as of December 11, 2014 and Amendment No. 3, dated as of September 28, 2015, the “Existing Pricing Letter”, and as further amended by this Amendment, the “Pricing Letter”).The Guarantor is a party to that certain Guaranty (as amended, restated, supplemented or otherwise modified from time to time, the “Program Guaranty”), dated as of January 24, 2014, made by Guarantor in favor of Assignor.Capitalized terms used but not otherwise defined herein shall have the meanings given to them in the Existing Repurchase Agreement, Existing Pricing Letter and Program Guaranty, as applicable.
